CONFESSION OF ERROR

PER CURIAM.
Appellant was charged in a five count information with attempted first degree murder (count one), aggravated battery (count two), aggravated assault (count three), armed robbery (count four), and carrying a concealed firearm (count five). He was convicted as charged and sentenced to twenty-five years each on counts one and two, ten years on count three, fifteen years on count four, and five years on count five.
Appellant does not challenge his convictions and sentences for attempted first degree murder, armed robbery and carrying a concealed firearm. Therefore, we affirm those convictions and sentences.
Turning to the issues raised by appellant, we conclude that the State correctly conceded that the trial court impermissibly enhanced the appellant’s sentence for aggravated battery with a firearm from a second degree felony to a first degree felony based upon his use of a firearm. § 775.087(l)(b), Fla.Stat. (1991). A conviction for aggravated battery with a firearm cannot be enhanced because the use of a firearm is an essential element of that offense. Torris v. State, 611 So.2d 57, 58 (Fla. 3d DCA 1992); see Lareau v. State, 573 So.2d 813, 815 (Fla.1991) (aggravated battery with the use of a deadly weapon is not subject to reclassification).
The State also correctly concedes that the trial court erroneously enhanced appellant’s sentence for aggravated assault. For the same reasons as we stated above, a conviction for aggravated assault with a firearm cannot be enhanced based upon the use of a firearm because the use of a firearm is an essential element of the offense charged. Watson v. State, 591 So.2d 951, 953 (Fla. 2d DCA 1991); Ellison v. State, 538 So.2d 90, 91 (Fla. 1st DCA 1989).
Because the judgments of conviction do not reflect that the trial court reclassified the offenses based upon the enhancement, it is unnecessary for the trial court to emend the felony degrees. Accordingly, appellant’s convictions are affirmed.
However, we reverse appellant’s sentences for aggravated battery and aggravated assault and remand for resentencing in conformity with this opinion.
Convictions affirmed; reversed and remanded for resentencing.